Case 1:17-cv-00014-JFB-SRF Document 1072 Filed 08/16/19 Page 1 of 1 PageID #: 64930


                                            OFFICE OF THE CLERK
                                  UNITED STATES DISTRICT COURT
                                           DISTRICT OF DELAWARE

          John A. Cerino                                                              LOCKBOXl8
        CLERK OF COURT                                                              844 KING STREET
                                                                                   U.S. COURTHOUSE
                                                                              WILMINGTON, DELAWARE 19801
                                                                                      (302) 573-6170




                                               August 16, 2019



     Jeremy A. Tigan                                     Frederick L. Cottrell, Ill
     Morris, Nichols, Arsht & Tunnell                    Richards, Layton & Finger, PA
     120 I North Market Street                           One Rodney Square
     P.O. Box 1347                                       920 N. King Street, Suite 600
     Wilmington, DE 19899                                Wilmington, DE 19801




            RE:      Ligwd, Inc. et al v. L'Oreal USA, Inc. et al
                     C.A. No. 17-14 JFB-SRF

     Dear Counsel:

             It has come to the Court's attention that the Clerk's Office's storage for trial exhibits is
     limited. With the approval of Judge Bataillon, we ask counsel to collect the exhibits and maintain
     responsibility for them in the event of any post-trial motions or proceedings. P lease contact the
     Clerk's Office to schedule pick-up of your trial exhibits.

            We appreciate your attention and flexibi lity with this matter.


                                            Sincerely,
